DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 has been considered by the examiner.

      Statutory Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,991,300 (hereinafter, the ‘300 Patent). This is a statutory double patenting rejection.  The following chart illustrates that claim 1 of the instant application is the exact same as claim 1 of the ‘300 Patent. 

Claim 1 of the Instant Application
Claim 1 of the ‘300 Patent
A pixel comprising:
A pixel comprising:
an organic light-emitting diode;
an organic light-emitting diode;
a first transistor comprising a gate electrode, a first electrode, and a second electrode, the first transistor being configured to control, in response to a voltage of a first node coupled to the gate electrode, current supplied from a first 


a storage capacitor coupled between the first node and the first power source;
a second transistor coupled between a data line and the first transistor;
a second transistor coupled between a data line and the first transistor;
a third transistor comprising a first electrode coupled to the first node and a second electrode coupled to the second electrode of the first transistor;
a third transistor comprising a first electrode coupled to the first node and a second electrode coupled to the second electrode of the first transistor;
a fourth transistor comprising a first electrode coupled to the first node and a second electrode coupled to the second electrode of the first transistor, the fourth transistor being configured to transmit an initialization voltage to the first node;
a fourth transistor comprising a first electrode coupled to the first node and a second electrode coupled to the second electrode of the first transistor, the fourth transistor being configured to transmit an initialization voltage to the first node;
a sixth transistor comprising a first electrode directly connected to the second electrode of the fourth transistor and a second electrode directly connected to a first electrode of the organic light-emitting diode such that the 


a seventh transistor comprising a first electrode coupled to the first electrode of the organic light-emitting diode and a second electrode coupled to a power source configured to supply the initialization voltage,
wherein, in an operational state of the pixel, the fourth transistor and the seventh transistor are configured to be simultaneously turned on. 
wherein, in an operational state of the pixel, the fourth transistor and the seventh transistor are configured to be simultaneously turned on.


Allowable Subject Matter
Claim 1 is allowed if applicant traverses the above statutory double patenting rejection. 

The following is Examiner’s statement on the reasons for allowance: 

This application is a continuation of Application No. 16/134,923, which issued as US Patent No.10,991,300 on April 27, 2021.  Claim 1 of the instant application is the exact 

Regarding Claim 1, Kang (Fig. 2), US 2016/0335950, teaches a pixel comprising: 
-an organic light-emitting diode (LD);
-a first transistor (T1) comprising a gate electrode (gate of T1), a first electrode (top electrode), and a second electrode (bottom electrode), the first transistor (T1) being configured to control, in response to a voltage of a first node coupled to the gate electrode, current supplied from a first power source coupled to the first electrode to a second power source via the organic light-emitting diode (e.g., In response to a voltage applied to the node directly attached to the gate of T1, current is supplied from ELVDD, which is connected to the top electrode of T1, to ELVSS through the OLED LD);
-a storage capacitor (CST) coupled between the first node and the first power source (e.g., CST coupled between first node and ELVDD); 
-a second transistor (T2) coupled between a data line and the first transistor (e.g., T2 is coupled between data line Dj and T1); 
-a third transistor (T3) comprising a first electrode coupled to the first node and a second electrode coupled to the second electrode of the first transistor (e.g., Left electrode of T3 coupled to first node and right electrode coupled to bottom electrode of T1);
-a fourth transistor (T4) comprising a first electrode coupled to the first node and a second electrode coupled to the second electrode of the first transistor (e.g., Top electrode of T4 connected to first node and bottom electrode connected to bottom electrode of T1 through T7 and T6), the fourth transistor being configured to transmit an initialization voltage to the first node (e.g., T4 transmits Vinit to first node); and
-a sixth transistor (T7) comprising a first electrode directly connected to the second electrode of the fourth transistor and a second electrode directly connected to a first electrode of the organic light-emitting diode (e.g., Left electrode of T7 connected to bottom electrode of T4 and right electrode directly connected to top electrode of LD), such that the sixth transistor is coupled between the second electrode of the fourth transistor and the first electrode of the organic light-emitting diode (e.g., T7 is coupled between the bottom electrode of T4 and the top electrode of OLED LD); and 
-a seventh transistor (T6) comprising:
a first electrode coupled to the first electrode of the organic light-emitting diode (e.g., Bottom electrode of T6 coupled to top electrode of OLED LD); and
a second electrode coupled to a power source configured to supply the initialization voltage (e.g., Top electrode of T6 coupled to Vinit through T3 and T4).

However, neither Kang, nor the remaining prior art teaches, wherein, in an operational state of the pixel, the fourth transistor and the seventh transistor are configured to be simultaneously turned on.  In Kang, the fourth transistor T4 and seventh transistor T6 are controlled by GIi and Ei, respectively.   However, these transistors are not turned on at the same time, as shown in Fig. 6. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 28, 2021